DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 74-88, 90-92, 94, 96-121, 123-124, 126-140, 142-145, 147, 149-150, 175 and 177-178 are pending in the application.  Clams 1-73, 89, 93, 95, 122, 125, 141, 146, 148, 151-174, 176 and 179 are cancelled.
Priority
This application is a divisional of U.S. Patent Application No. 16/443,515, filed June 17, 2019, and claims priority benefit of U.S. Provisional Patent Application No. 62/687,930, filed June 21, 2018, and U.S. Provisional Patent Application No. 62/719,896, filed August 20, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claim 74 recites (in part) (p. 2 of 30) the following:

    PNG
    media_image1.png
    83
    626
    media_image1.png
    Greyscale
, which is awkward and possibly indefinite.  Claim 107 suffers from an analogous issue.
	Claim 78 recites (p. 4 of 30) the following:

    PNG
    media_image2.png
    86
    625
    media_image2.png
    Greyscale
, which is awkward and possibly indefinite.
	Appropriate correction is required.
	Claims 144 and 145 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 88, 99, 118, 140, 175, 177-178 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 88, 118 and 140 recite E as an azetidinyl of the following structure: 
    PNG
    media_image3.png
    71
    143
    media_image3.png
    Greyscale
  .  However, the antecedent claims (74, 107 and 134, respectively) comprise generic structures comprising E: 
    PNG
    media_image4.png
    92
    192
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    155
    188
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    109
    175
    media_image6.png
    Greyscale
, respectively.  It is unclear if Applicants envision the 
    PNG
    media_image7.png
    65
    65
    media_image7.png
    Greyscale
 as possibly repeated, based on the definition provided in claims 88, 118 and 140 and in view of the cited generic definitions.
Claim 99, depending from claim 74, recites (in part) the following selections for the compound of formula (X): 
    PNG
    media_image8.png
    98
    149
    media_image8.png
    Greyscale
; this limitation lacks antecedent basis, as the only choices for the J ring in claim 74 are phenyl and pyridinyl.
Claim 175 (at p. 26 of 30) refers to claim 54, which is a cancelled claim, rendering claim 175 and its dependent claims indefinite.  Accordingly, claims 175 and 177-178 will not presently be further examined on the merits.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 134-140, 142-143, 147 and 149-150 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/216279 A1 (effective filing date 16 June 2016) as evidenced by WUTS
(Greene's Protective Groups in Organic Synthesis, Chapter 4, Fourth Edition, 2007 p. 431-532; excerpt provided).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	The reference teaches the following reaction series (p. 126-127; Example 156): 

    PNG
    media_image9.png
    571
    468
    media_image9.png
    Greyscale
, where the ordinary artisan in the field of synthetic organic chemistry recognizes that the bromodifluorophenyl starting material comprises a protected aldehyde.  Deprotection of the aldehyde is not explicitly shown; however, as evidenced by Wuts (p. 439), the presence of HOAc (acetic acid) in the second reaction mixture would deprotect the phenyl aldehyde (as evidenced by Greene p. xx), prior to the cyclization reaction with the indole compound, resulting in a deprotected compound of formula (IX).  Accordingly, the cited materials and reaction(s) inherently meet the limitations of the cited claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625